Citation Nr: 0029947	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for bilateral leg 
disability.

4.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This issues of entitlement to service connection for 
disability of the low back, legs and skin will be discussed 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the issue of a rating 
in excess of 30 percent for PTSD has been obtained by the RO.

2.  The veteran has depressed mood and anxiety.  His routine 
behavior, self-care, and conversation are normal.  Chronic 
sleep impairment appears to be his primary psychiatric 
complaint.  Flattened or blunted affect has been shown, but 
on the other hand mild memory loss, suspiciousness and panic 
attacks are not shown.  Overall, the preponderance of the 
evidence shows that the veteran's level of disability is best 
approximated by the criteria for a 30 percent rating, across 
all three VA examinations and throughout the appellate 
period.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted service connection for PTSD in a July 
1998 rating decision, effective from October 1997 at a rate 
of 30 percent.  He contends that he is entitled to a rating 
in excess of 30 percent. 

During a May 1998 VA psychiatric examination, the veteran 
described ongoing sleep pattern problems with intermittent 
awakening and insomnia since his discharge.  He also had 
difficulty with hypervigilance and some degree of exaggerated 
startle response.  He described having nightmares and some 
flashbacks subsequent to discharge, but stated that he had 
not had these for many years.  He had some muscle tension and 
some restlessness. 

Upon mental status examination, he was well oriented as to 
time, place and person. He appeared for his evaluation in a 
timely manner and was appropriately dressed.  He was 
cooperative and friendly throughout the interview.  He was 
able to follow a goal idea without distraction, and there was 
no evidence of tangentiality, fragmentation of thought or any 
underlying psychotic thought process.  His affect showed mild 
to moderate anxiety, no evidence of depression, and a stable 
mood.  His fund of general information was good.  Abstract 
conceptualizations were done satisfactorily.  His IQ was 
judged above average.  Mathematic computation and recent and 
remote memory were intact.  There was no evidence of any 
hallucinations, delusions or suicidal ideation.  Obsessive-
compulsive traits were absent.  Insight was essentially 
intact.  Judgment was good. 

In summarizing his findings, the examiner asserted that the 
veteran had a  psychological profile consistent with mild to 
moderate PTSD, with associated back pain and ongoing tinnitus 
and hearing loss.  The examiner opined that the veteran might 
benefit from an antidepressant to allay his anxiety and 
tension, as well as the stress of his physical problems.  The 
examiner found that there was some evidence that the 
veteran's disabilities had interfered with his employment, 
but they did not seem to interfere in any serious manner with 
interpersonal relationships.   

The diagnosis was post-traumatic stress disorder, mild, 
service-connected.  Current stressors were described as mild 
to moderate hearing loss and back pain.  Past stressors were 
described as severe combat experience.  Global assessment of 
functioning was evaluated as 65.

During an April 1999 VA psychiatric examination, the veteran 
was noted to have retired in 1984 after 11 1/2 years of being a 
new product design engineer.  He also had jobs in 
manufacturing for about 6 1/2 years, and another job for 4 
years.  Social history reflected isolative activities, 
although he enjoyed being with his family.  His biggest 
complaint was his painful back.  Another complaint was his 
anxiety, which apparently was not only coming from the back, 
but also from some situations triggered by the re-exposure to 
war events.  Upon mental status examination, he had no 
abnormal movements or mannerisms.  He maintained adequate eye 
contact.  He was appropriately dressed and groomed with 
indication of good hygiene.  He had hearing aids in place.  
His mood was blunt, but appropriate.  His affect was 
appropriate to mood.  There was no indication of any abnormal 
thought processes or any abnormal impulses.  He seemed a 
little nervous.  He openly communicated and had relatively 
good interaction.  He denied any delusions, hallucinations or 
any abnormal thought process.  He denied any suicidal or 
homicidal thoughts.  He was oriented to name, place, date and 
the present situation with age appropriate memory loss and 
recall.  There was no obsessive or ritualistic behavior.  At 
the time of the interview, his speech was clear and coherent 
with relevant thought processes.  There was no indication of 
any panic attack.  He seemed to be sad all during the 
interview.  There was no indication of any impaired impulse.  
He slept on Amitriptyline, in spite of having back problems.  
There was no indication of any organic process.  His insight 
and judgment were intact.  The Axis I diagnosis was PTSD, 
mild, service connected;  and anxiety disorder, generalized, 
part and parcel of PTSD.  Global assessment of functioning 
was evaluated as 60.  The examiner opined that there were 
still continuing residual symptomatologies from the veteran's 
PTSD as evidenced by continuing recurrent and intrusive 
recollection of the event with physiological reactivity in 
the form of continuing anxiety with or without exposure to 
the event symbolizing the traumatic situation.  He also had 
restricted range of affect, sense of foreshortened future and 
continued hypervigilance.  He still responded to triggers of 
the event, resulting in anxiety symptoms.  The examiner 
asserted that the generalized anxiety disorder was part and 
parcel of PTSD and should not be treated as a separate 
entity.   

During a December 1999 VA psychiatric examination, the 
veteran indicated that his major difficulty was sleep.  He 
said he averaged about 6 hours or less, waking up with 
nightmares after television programs or hearing new stories 
about the war about three times a week.  He reported that his 
anxiety was not getting any better.  He said a lot of 
situations become very distressful to him, especially when 
they triggered his thoughts and feelings about his war 
experience.    

Upon mental status examination, he had no abnormal movements 
or mannerisms, and maintained adequate eye contact.  He was 
appropriately dressed and groomed with indication of good 
hygiene.  His mood was quite depressed.  His affect was flat 
to blunt.  He was oriented to name, place, date and to the 
present situation with indication of organized thought 
processes and without any indication of hallucinations or 
delusions.  His speech was clear and coherent and he was able 
to openly communicate his needs.  He had good interaction and 
he seemed to be quite cooperative during the evaluation.  
There was no indication of any abnormal impulses or any 
abnormal behavior at the time of the interview.  His insight 
and judgment were fair and intact.  There was no indication 
of any organic processes.

The psychiatric diagnosis was PTSD, mild, prolonged, service 
connected, and anxiety disorder, generalized, secondary to 
PTSD.  Environmental stressors were evaluated as moderate, to 
include persistent medical problems, continuing flashbacks 
and nightmares, isolative lifestyle, hearing difficulties and 
lack of appropriate social activities.  Global assessment of 
functioning was evaluated as 60 currently, and 60 over the 
past year.     

Upon a review of the claims folder, there appears to be no 
other evidence for VA to secure.  Furthermore, the veteran 
has been recently evaluated by VA.  The Board is satisfied 
that all relevant facts pertinent to this issue have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist him as 
mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 30 percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (1999).

In the present case, the veteran has not showed symptoms 
commensurate with a 50 percent rating such as circumstantial, 
circumlocutory, or stereotyped speech.  He has not described 
panic attacks.  He has not demonstrated difficulty in 
thinking or reasoning.  Short term memory and long term 
memory are not impaired due to PTSD.  Judgment is not 
impaired.  Abstract reasoning is not impaired.  He has, 
however, demonstrated flattened or blunted affect, and 
depression and anxiety.

Nevertheless, the criteria for a rating of 30 percent are 
much better approximated by the veteran's symptomatology than 
the criteria for a 50 percent rating.  The veteran's 
depression and anxiety could be characterized as depressed 
mood and anxiety.  His routine behavior, self-care, and 
conversation are normal.  Chronic sleep impairment appears to 
be his primary psychiatric complaint.  Flattened or blunted 
affect has been shown, and this is a criterion for a 50 
percent rating, but on the other hand some criteria for a 
rating of 30 percent are not met - for example mild memory 
loss, suspiciousness and panic attacks are not shown.  
Overall, the preponderance of the evidence shows that the 
veteran's level of disability is best approximated by the 
criteria for a 30 percent rating, across all three VA 
examinations and throughout the appellate period.

In light of the foregoing, the claim for a rating in excess 
of 30 percent for PTSD is denied.  Since the level of 
disability described over time has been relatively stable, 
this is not a case in which staged ratings would be 
appropriate.  Fenderson.


ORDER

The claim for a rating in excess of 30 percent for PTSD is 
denied.


REMAND


The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Regard the claim for service connection for a back disorder, 
numerous medical records show that the veteran has spinal 
stenosis.  For example, a June 1991 private medical record of 
hospitalization shows the veteran underwent surgery for 
degenerative spondylolisthesis L4-5 with spinal stenosis.  At 
that time, he did not have active problems in the lower 
extremities, though he did have lower extremity cramps.  He 
was offered medication for relief of muscle spasms.
A September 1997 private medical record includes a diagnosis 
of spinal stenosis.  Subsequent VA examinations reflect 
continuing back disability. 

Also of record is a September 1999 opinion from a private 
physician of the veteran, Daniel R. Ripa, M.D., stating that 
the veteran's back condition could have been induced by 
trauma such as that which he described in connection with his 
military service.  Specifically, the veteran described an 
incident in which he was knocked of a tank in New Guinea.  
Dr. Ripa elaborated that such a traumatic event can damage 
the disk and injure the joint, and then predispose one to a 
progressive degeneration of the spine, ultimately leaving one 
with the veteran's current back disability.  He indicated 
that there was no absolute way to determine with certainty 
whether the inservice trauma was directly related to the 
current disability, but opined that the trauma certainly 
could have predisposed him to further problems later in life.  
It is unclear whether Dr. Ripa was provided with the 
veteran's service medical records for review.  

Because the record does not contain sufficient medical 
evidence for VA to make a determination in this case, further 
evaluation of the veteran is necessary.  Inasmuch as the 
veteran maintains that he suffers from disability of the 
knees secondary to the back, and because there has been no 
determination regarding service connection of the back, the 
issue of service connection for disability of the legs will 
be held in abeyance, pending resolution of the back 
disability issue.

Regarding the claimed skin disorder, during a March 1999 VA 
examination for infectious, immune, and nutritional 
disabilities, the veteran expressed to the examiner that he 
felt his immune system to be weak.  He felt his wounds, 
injuries, and infections healed very slowly.  More 
specifically, he complained of recurrent rashes which 
reappeared even though he salved about three times a day for 
these rashes.  The examiner observed rashes and scabs on both 
of the veteran's hands, and a scab on the left ear lobe which 
seemed to be reminiscent of a sunburn which was difficult to 
heal.  The examiner stated that the etiology of the poor 
healing and poor immune system was undetermined.  He said it 
could very well be related to his mental condition or 
borderline diabetes.  No further investigation was 
undertaken.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Under the circumstances, the case is remanded for the 
following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for disability of the back, lower 
extremities, or skin since his period of 
active service.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained by the 
RO and associate them with the claims 
folder. 

2.  After the aforementioned development 
has been completed, but in any event, the 
RO should schedule the veteran for a 
comprehensive VA examination by a 
neurologist to determine the nature and 
etiology of any low back disability, to 
include disability of the lower 
extremities secondary to low back 
disability.  The claims folder and a 
separate copy of this remand must be made 
available to the neurologist for review 
prior to the examination.  All indicated 
tests and studies, including X-rays, 
should be performed.  The examiner should 
state whether the veteran's low back and 
lower extremity disabilities as likely as 
not (a 50 percent or more likelihood) 
originated during service, or are caused 
or aggravated by the veteran's service-
connected PTSD.  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.

3.  The RO should also schedule the 
veteran for a comprehensive VA 
examination by a dermatologist to 
determine the nature and etiology of any 
skin disability.  The claims folder and a 
separate copy of this remand must be made 
available to the dermatologist for review 
prior to the examination.  All indicated 
tests and studies should be performed.  
The examiner should state whether the 
veteran's skin disability as likely as 
not (a 50 percent or more likelihood) 
originated during service, or is caused 
or aggravated by the veteran's service-
connected PTSD.  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

5.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If a report does 
not include sufficient data or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2.

6.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issues on 
appeal. 

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 



